DETAILED ACTION
This action is in response to the application 16/518,381 filed on 07/22/2019.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-16, drawn to process of making a semiconductor device, classified in 

H01L21/02.
II.	Claims 17-20, drawn to a semiconductor device, classified in H01L23/31 or H01L29/66.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as product and process of making product. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process such as in claim 1 the step forming a semiconductor material over a base structure; etching openings in the semiconductor material to form a plurality of semiconductor material ridges spaced apart from one another by non-channel trench openings that form access regions, each of the plurality of semiconductor material ridges having sidewalls; can be done using step of “forming a semiconductor material over a temporary base structure; then etching openings in the semiconductor material to form a plurality of semiconductor material ridges spaced apart from one another by non-channel trench openings that form access regions, then transfer semiconductor material ridges to the base structure”, and in claim 11 the step performing an atomic layer deposition process to deposit an alumina passivation layer, can be done using the different process such as Chemical Vapor Deposition (CVD) instead Atomic Layer Deposition (ALD). 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

Where a product as claimed does not require the details of the process as separately claimed, the inventions are distinct and restriction is proper if reasons exist for insisting upon the restriction, i.e., there would be a serious search burden if restriction were not required as evidenced by separate classification, status, or field of search. Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the product and process claims “have acquired a separate status in the art.” This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (such as the search in the classified H01L21/56 is not required for the classified in H01L21/02068, the search in the classified in H01L21/02068 is not required for the classified in H01L21/56), the search in the classified in H01L29/66462 is not required for the classified in H01L29/0615, H01L29/7788, H01L29/7783 and H01L29/155), the search in the classified in H01L29/0615 is not required for the classified in H01L29/66462, H01L29/7788, H01L29/7783 and H01L29/155, the search in the classified in H01L29/7788 is not required for the classified in H01L29/66462, H01L29/0615, H01L29/7783 and H01L29/155, and the search in the classified in H01L29/7783 is not required for the classified in H01L29/66462, H01L29/0615, H01L29/7788 and H01L29/155, and the search in the classified in H01L29/155 is not required for the classified in H01L29/66462, H01L29/0615, H01L29/7788 and H01L29/7783.    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815